DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 – 9. Claims 10 – 20 are withdrawn.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1 – 9) in the reply filed on March 7, 2022 is acknowledged.  The traversal is on the ground(s) that Office Action does not identify which of the qualifying reasons for restriction were met.
This is not found persuasive because the Examiner explicitly noted in sections 1 – 2 of the restriction requirement mailed January 6, 2022 that a serious search and examination burden existed for following reasons:
 (a) the inventions have acquired a separate status in the art in view of their different classifications. The Examiner explicitly noted in the restriction requirement that the product claims of Group I are classified in B32B 3/20 and the method claims of Group II are classified in B32B 2038/0052.
(b) the inventions have acquired a separate status in the art due to their recognized divergent matter. The Examiner explicitly noted Groups I and II are 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or employing different search strategies). As noted above for (a), the Examiner had stated in the restriction requirement that each of the inventive groups had different classifications. Therefore, different classes/subclasses would be required for searching each of the inventive groups listed in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, claim 3 recites the limitation "the sheet of insulation" in the layer of material.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, & 7 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murcia et al. (US 2003/0157301 A1).
With regard to claim 1, Murcia et al. teach a composite material panel (Applicant’s “layer of material”) comprising an air passage layer (20) composed of recycled or waste material, such as a plurality of plastic straws (abstract & paragraphs [0007], [0015]). The straws are coupled to each other by a method of disposing the plurality of straws onto a coat of glue (adhesive) (paragraph [0022]).

    PNG
    media_image1.png
    270
    818
    media_image1.png
    Greyscale

With regard to claim 4, as discussed above, the adhesive includes glue (“solidified adhesive liquid or paste”).
With regard to claim 7, the composite material panel comprises solid layers (10) (“opposing outer layers”) between which the air passage layer (20), composed of a plurality of plastic straws, is disposed (paragraph [0014] & Fig. 1).
With regard to claim 8, Murcia et al. teach multilayer composite panel embodiment in which the plurality of plastic straws are arranged in a plurality of rows between the outer layers (paragraph [0021] & Fig. 3).

    PNG
    media_image2.png
    584
    585
    media_image2.png
    Greyscale


Claim(s) 1, 4, & 7 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H.E. DE Wolf (U.S. Patent No. 3,743,568).
claim 1, Wolf teaches a panel comprising a plurality of straw-like tubular elements aligned parallel to each other in a side-by-side manner in a closely packed arrangement (Col. 5, 71 – Col. 6, Line 4). The straw-like tubular elements (24) are fabricated from thin wall plastic, such as plastic waste (Col. 6, Lines 50 – 56) (“plastic straws”) (Col. 6, Lines 10 – 12). The tubular elements can be retained in the closely packed arrangement by use of a suitable adhesive material applied to the external surfaces thereof (Col. 6, Lines 5 – 7).

    PNG
    media_image3.png
    199
    149
    media_image3.png
    Greyscale

With regard to claim 4, the adhesive material includes glue (“solidified adhesive liquid or paste”) (Col. 3, Lines 69 – 70, Col. 4, Lines 46 – 50, & Col. 7, Line 6).
With regard to claim 7, decorative outer facing panels 26 & 27 are provided to complete the panel structure (Col. 6, Lines 15 – 17 & Fig. 9).
With regard to claim 8, as shown in Fig. 9 above, the plurality of straws-like tubular elements are arranged in a plurality of rows between the outer layers.

Claim(s) 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (https://diy-enthusiasts.com/kids-crafts/drinking-straw-crafts-toddlers-preschoolers/)(August 27, 2017).
claim 1, DIY-enthusiasts.com discloses a children’s activity of creating a multicolored vase or a round end table by adhering a layer of material comprising a plurality of single-use plastic straws aligned parallel to each other in a side-by side manner, wherein at least some of the plurality of single-use plastic straws contact each adjacent ones of the plurality of single-use plastic straws (pgs. 5 & 9, shown below), and coupling the plurality of single use straws together using tape (adhesive) by extending double sided tape (adhesive) longitudinally along a row of a plurality of straws (Figs. 1 – 4 below).

    PNG
    media_image4.png
    395
    730
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    700
    813
    media_image5.png
    Greyscale

2 – 3, as shown in the figures above, the tape extends longitudinally along a row of the plurality of single use straws to only one side of the plurality of single-use plastic straws. As can be seen, the layer of straws has the flexibility to wrap around the curved surface of a jar or round end table.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over H.E. DE Wolf, as applied to claim 1 above, and further in view of Simko (WO 88/02694).
With regard to claims 5 – 6, Wolf teaches each of the plurality of straw-like (hollow) tubes includes a wall that extends between opposing ends (“define a fluid path”). However, Wolf does not teach the ends of a plurality of straws are sealed to enclose the fluid (air) path. 
	Simko teaches a thermal insulating material comprising layers of thin walled plastic tubes stacked together. The tubes may be sealed at each end or open. Sealing the ends of the tubes encloses the air inside and reduces heat transfer through the tube and thus through the insulation material by convection (Pgs. 3 – 4 & 6). 
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over H.E. DE Wolf, as applied to claim 7 above. 
With regard to claim 9, Wolf teaches a bundle composed of a plurality of single-use plastic straws arranged between the outer layers, as shown above. However, Wolf does not explicitly teach a plurality of bundles within the layer.
However, Applicant’s claims and specification do not structurally distinguish one bundle from another within the layer. A single bundle of tubes (straws) taught by Fig. 9 of Wolf is structurally the same as a single bundle of tubes comprising a plurality of smaller bundles of tubes, as shown in annotated Fig. 9 below. Therefore, the panel comprising a bundle of tubes between two outer layers, as taught by Wolf in Fig. 9, meets the claim limitation of “a plurality of single-use plastic straws…arranged in a plurality of bundles between the outer layers.”

    PNG
    media_image6.png
    199
    149
    media_image6.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781